 

MAY 2012 AMENDED AND RESTATED SECURITY AGREEMENT

 

This May 2012 Amended and Restated Security Agreement (“ARSA”) is made as of May
25, 2012 (the “Effective Date”), by and between Nevada Gold & Casinos, Inc., a
Nevada corporation (“NGC”) (as Maker), its principal place of business at 50
Briar Hollow Lane, Suite 500W, Houston, Texas, 77027-9304; affiliates and
subsidiaries of NGC as additional securing parties: Gold Mountain Development,
L.L.C., a Colorado limited liability company (“GMD”), CGC Holdings, L.L.C., a
Nevada limited liability company (“CGC”), Colorado Grande Enterprises, Inc., a
Colorado corporation (“CGE”), and Nevada Gold BVR, L.L.C., a Nevada limited
liability company (“NGBVR”); and Louise H. Rogers, an individual who resides in
Tyler, Smith County, Texas, as her separate property (“Rogers”). NGC, GMD, CGC,
CGE, NGBVR, and Rogers are all collectively referred to in this as the
“Parties.” NGC, GMD, CGC, CGE, and NGBVR are referred to collectively as the
“NGC Parties.”

 



I. Recitals



  

A.                    Rogers has previously and from time to time loaned NGC
funds in exchange for NGC granting to Rogers a security interest in certain
collateral and NGC causing its subsidiaries and affiliates GMD, CGC, CGE, and
NGBVR to also grant Rogers a security interest in certain collateral. Currently,
the total principal amount owed by NGC to Rogers on these loans is Four Million
and No/100 Dollars ($4,000,000.00), represented by that certain Third Amended
and Restated Promissory Note dated May 25, 2012 (the “Note”). The NGC Parties
have each granted a security interest in and have pledged certain collateral
described below to Rogers as security for the repayment of the amounts owed by
NGC to Rogers under the Note and for NGC’s performance of all of the terms and
conditions of the Note and this ARSA.

 

B.                    The Parties all agree that this ARSA is intended to
completely modify the preexisting (1) January 2006 Security Agreement dated
January 19, 2006; (2) the March 2008 Amended and Restated Security Agreement
dated March 1, 2008; and (3) the July 2009 Amended and Restated Security
Agreement dated July 7, 2009, as amended by (a) the Amendment, Waiver, and
Release to the Amended and Restated Security Agreement dated in July 2010, and
by (b) the Second Amendment to the July 2009 Amended and Restated Security
Agreement dated October 7, 2011; as of the effective date of this ARSA, and to
ratify and re-affirm the security interests already granted to Rogers for prior
loans made by Rogers to NGC to the extent the Collateral for those agreements
remains listed as Collateral for this ARSA.

 

C.                    This Agreement shall only become effective if and when NGC
and CGE close on the sale of the assets of CGE to G Investments, LLC (“GI”),
pursuant to the Asset Purchase Agreement dated November 23, 2011, and as
amended, entered into between CGE, as seller, and GI, as purchaser. That closing
is expected to occur on May 25, 2012. If the asset sale from CGE to GI does not
occur, then this Agreement shall be null and void and of no effect, and the
prior agreements of the parties shall continue in full force and effect as if
this Agreement had never existed.

 

Page 1 of 19

 

 



II. Agreements



 

In consideration of the above items and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties agree to the following terms and conditions:

 

A.                    Defined Terms.     The definitions in this ARSA shall
control unless the context of the usage of a term requires a different
definition. Terms not defined in this ARSA or that are defined in the Texas
Uniform Commercial Code, as amended as of the date of this ARSA (the “UCC”),
have the meanings specified in the UCC, and the definitions specified in Article
9 of the UCC control in the case of any conflicting definitions in the UCC. The
singular number includes the plural and vice versa. Captions of sections in this
ARSA do not limit the terms of those sections.

 

1.                    “Loan Documents” means the (1) this ARSA; (2) the
Guarantees provided by GMD, CGC, CGE, NGBVR, and NG Washington, LLC, dated July
7, 2009; (3) the Schedule of Collateral, Notes, Security Interests, and
Ownership Interests attached to this ARSA; (4) any and all Notes or Security
Instruments issued pursuant to or incorporated by reference into this Agreement;
and (5) the Collateral Assignments of Notes, Contract Rights, Security
Interests, and Ownership Interests of GMD, CGC, CGE, and NGBVR dated July 7,
2009; and they are all incorporated by reference in this Agreement for all
purposes as if fully set forth at length. The Loan Documents are the final
integration of the complete agreement between the Parties regarding the grant of
a loan by Rogers to NGC. All prior agreements, representations, negotiations,
and offers are merged into the terms of the Loan Documents, save and except that
no preexisting rights or remedies of Rogers related to or arising from the
perfection of security interests in the Collateral described in this ARSA that
were previously granted under the July 2009 Amended and Restated Security
Agreement dated July 7, 2009; the March 2008 Amended and Restated Security
Agreement dated March 1, 2008; the Amended and Restated Credit Facility dated
January 19, 2006; the January 2006 Security Agreement dated January 19, 2006;
the Collateral Assignments; and the Credit Facility and Amended and Restated
Security Agreement, both dated June 29, 2004; are intended to be extinguished by
the merger of the Loan Documents. The Loan Documents completely express the
entirety of the agreement between the Parties.

 

2.                    “Collateral” means the following specific assets [these
specific items of Collateral are more particularly described in the Schedule of
Collateral, Notes, Security Interests, and Ownership Interests attached to the
ARSA (the “Schedule”)], and all proceeds of the following assets:

 

a.                    NGC’s 100% interest in CGC;

 

b.                    all assets of CGC, including but not limited to furniture,
fixtures, equipment (including but not limited to machinery, furniture,
fixtures, manufacturing equipment, shop equipment, office equipment, parts, and
tools, wherever located), inventory, cash, accounts, accounts receivable,
contract rights, chattel paper, promissory notes, securities, and general
intangibles (including but not limited to all copyrights, trademarks, service
marks, patents, inventions, trade secrets, exclusive licenses, processes,
systems, and goodwill), any and all after-acquired property, and any and all
proceeds of any of CGC’s assets that now exist or that are subsequently
acquired;

 

Page 2 of 19

 

 



c.                    CGC’s 100% interest in CGE;

 

d.                    all of the following assets of CGE, including but not
limited to furniture, fixtures, equipment (including but not limited to
machinery, furniture, fixtures, manufacturing equipment, shop equipment, office
equipment, parts, and tools, wherever located), inventory, cash, income,
earnings, distributions, accounts, accounts receivable, contract rights, chattel
paper, promissory notes, securities, and general intangibles (including but not
limited to all copyrights, trademarks, service marks, patents, inventions, trade
secrets, exclusive licenses, processes, systems, and goodwill), proceeds of any
of these items, any and all after-acquired property, and any and all proceeds of
any of CGE’s assets that now exist or that are subsequently acquired, but
expressly excluding any and all assets to be sold to G Investments, LLC (“GI”),
pursuant to the Asset Purchase Agreement dated November 23, 2011, as amended
(the “Asset Purchase Agreement”), entered into between CGE, as seller, and GI,
as purchaser. Effective as of the date of the sale of the CGE’s assets to GI
(the “CGE Sale”), Rogers expressly consents to the sale of, and releases her
security interest in, the Purchased Assets (as this term is defined in the Asset
Purchase Agreement). Rogers agrees to file all relevant UCC-3 financing
statements terminating her security interest in the Purchased Assets on the date
of the CGE Sale or as soon as possible after being notified of the CGE Sale. If
the UCC-3 has not been filed within two business days after the closing of the
CGE Sale, CGE is authorized to file the UCC-3 using the language agreed to by
Rogers’ counsel and counsel for CGE. Notwithstanding the provisions of this
section, effective as of the date of the CGE Sale, Rogers shall retain her
security interest in any proceeds from the sale of the Purchased Assets obtained
by CGE as a result of the CGE Sale, including but not limited to any and all
promissory notes, any and all security agreements, any and all guarantees, and
any and all rights and remedies of CGE arising out of the sale and financing
documents as well as the Asset Purchase Agreement;

 

e.                    NGC’s 100% interest in GMD;

 

f.                    all assets of GMD, including but not limited to furniture,
fixtures, equipment (including but not limited to machinery, furniture,
fixtures, manufacturing equipment, shop equipment, office equipment, parts, and
tools, wherever located), inventory, cash, accounts, accounts receivable,
contract rights, chattel paper, promissory notes, securities, and general
intangibles (including but not limited to all copyrights, trademarks, service
marks, patents, inventions, trade secrets, exclusive licenses, processes,
systems, and goodwill), any and all after-acquired property, and any and all
proceeds of any of GMD’s assets that now exist or that are subsequently
acquired;



 

g.                    NGC’s 100% interest in NGBVR;

 



Page 3 of 19

 

 

h.                    all assets of NGBVR, including but not limited to
furniture, fixtures, equipment (including but not limited to machinery,
furniture, fixtures, manufacturing equipment, shop equipment, office equipment,
parts, and tools, wherever located), inventory, cash, accounts, accounts
receivable, contract rights, chattel paper, promissory notes, securities, and
general intangibles (including but not limited to all copyrights, trademarks,
service marks, patents, inventions, trade secrets, exclusive licenses,
processes, systems, and goodwill), any and all after-acquired property, and any
and all proceeds of any of NGBVR’s assets that now exist or that are
subsequently acquired;

 

i.                    contractual financial obligation payable to NGBVR in the
amount of $4,000,000 from B.V. Oro, L.L.C., dated November 25, 2008;

 

j.                    NGBVR’s distributions from its 5% carried interest in the
Class B membership interest in Buena Vista Development Company, L.L.C.;

 

k.                    NGC’s 100% interest in NG Washington, L.L.C., a Washington
State limited liability company, although Rogers’ interest in this particular
item of Collateral is a second lien interest and is subordinate to the first
lien interest of Wells Fargo Gaming Capital, LLC (“WFGC”), acting in its
capacity as administrative agent for certain lenders pursuant to that certain
Credit Agreement between WFGC and NGC dated October 7, 2011, and/or WFGC’s
permitted assignees;

 

l.                    deed of trust for all real property owned by GMD and/or
assignment of the proceeds of any sale of the GMD real property;

 

m.                    all earnings, cash, distributions, proceeds, monies,
income, and benefits arising from, by virtue of, or payable with respect to
NGC’s interest in GMD, CGC, CGE, and NGBVR;

 

n.                    all distributions, proceeds, monies, income, and benefits
arising from, by virtue of, or payable with respect to the promissory notes,
collateral, and ownership and other interests of the items of Collateral
described above;

 

o.                    the Schedule of Collateral, Notes, Security Interests, and
Ownership Interests (the “Schedule”) that is attached to and incorporated by
reference into this ARSA; and

 

p.                    any and all products of, accessions to, substitutions for,
insurance distributions for, and cash and other proceeds of any and all of the
items of Collateral described above.

 

Rogers acknowledges and agrees that her security interest in the assets and
properties of NGC extends only to the items listed and described in this Section
and the Schedule dated May 25, 2012, and Rogers releases and terminates any
security interest in any other assets and properties of NGC not included or
described in this Section or in the Schedule (including, without limitation,
NGC’s membership interests in NG Washington II Holdings, LLC; NG Washington III,
LLC; NG South Dakota, LLC; and Nevada Gold Speedway, LLC).

 

Page 4 of 19

 

 

3.                     “Obligations” means any and all of the duties,
responsibilities, and obligations of NGC under the Loan Documents, including but
not limited to repayment of all amounts loaned by Rogers to NGC pursuant to the
Loan Documents (or any other loan agreements between Rogers and NGC), and to pay
Rogers the items and expenses described in Sections III(B)(6), III(C)(4),
III(D), IV(B), and VI(D) of this ARSA, and the obligations of NGC:

 

a.                    to pay the principal of, interest on, and any other
indebtedness arising from the Loan Documents in accordance with their terms, and
all valid renewals, extensions, modifications, and amendments of the Loan
Documents or any part of them;

 

b.                    to repay to Rogers all amounts advanced by Rogers to or on
behalf of NGC under the Loan Documents or under any prior loan agreements
between Rogers and NGC;

 

c.                    to comply with and to perform fully all of the terms and
provisions of the Loan Documents;

 

d.                    to reimburse Rogers for all of Rogers̓ actual attorney’s
fees, expenses, and costs that NGC is obligated to pay pursuant to the terms of
the Loan Documents, excluding interest and principal payment obligations, within
the time provided for payment; and

 

e.                    to provide to Rogers the security and Collateral described
in the Loan Documents.

 

B.                        Security Interest. To secure the payment and
performance of the Obligations (as that term is defined in this ARSA) by NGC
under the Loan Documents (and any Notes or Security Instruments issued pursuant
to them), the NGC Parties all grant to Rogers a security interest (the “Security
Interest”) in each of their respective items described in the definition of
“Collateral” above. This Security Interest is intended to extend to all
products, accessions to, and cash and other proceeds of all of the items of
Collateral described above.

 

The security interest granted under this ARSA and under the terms of any and all
Collateral Assignments of Notes, Collateral Assignments of Ownership Interests,
or other security instruments executed and delivered at any time, now or in the
future, pursuant to the terms of the Loan Documents shall secure the obligations
and indebtedness described in the Loan Documents.

 

C.                       Perfection by Possession. In addition to any Financing
Statements that are required to be filed by Rogers or that may at her option be
filed, Rogers or her designee shall have the right to maintain possession of the
Collateral and any and all powers of attorney necessary to enforce her Security
Interest in any or all of the Collateral until any and all amounts due under the
Loan Documents and/or any other instrument or agreement between the Parties are
paid in full and the instruments are all terminated.

 

Page 5 of 19

 

 



III. Representations and Covenants



 

A.                    Representations. The NGC Parties all represent to Rogers
as follows:

 

1.                    the NGC Parties are the legal and beneficial owners of the
Collateral expressly identified as Collateral provided by each of them,
respectively;

 

2.                    to the best of the NGC Parties’ knowledge, no dispute,
setoff, or counterclaim exists with respect to any part of the Collateral;

 

3.                    the Collateral is owned by the NGC Parties, respectively,
free and clear of any pledge, mortgage, hypothecation, lien, charge,
encumbrance, or security interest except as previously held by Rogers or as
created or permitted in this ARSA;

 

4.                    there are no restrictions upon the transfer of any of the
Collateral other than as set forth in the entities’ respective Bylaws or
Operating Agreement or as may appear on the face of any ownership certificates
and as clearly disclosed by the NGC Parties to Rogers in the Schedule;

 

5.                    the NGC Parties have the full power, authority, and legal
right to transfer their respective items of Collateral free of any encumbrances
and without obtaining the consent of any other person or entity that has not
already been obtained (except as provided in the Schedule);

 

6.                    except as provided in the Schedule, the execution and
delivery of this ARSA, the Schedule, the Collateral Assignments, the Loan
Documents (and any Notes or Security Instruments executed pursuant to it), and
the performance of their terms will not result in any violation of any provision
of any applicable Bylaws or Operating Agreement or violate or constitute a
default under the terms of any material agreement, material indenture or other
instrument, license, judgment, decree, order, law, statute, ordinance, or other
governmental rule or regulation applicable to any of the NGC Parties or any of
its respective property;

 

7.                    this ARSA and the Collateral Assignments are valid
assignments of and create a valid first lien upon and security interest in the
Collateral and the proceeds of the Collateral (except as expressly set forth in
this ARSA);

 

8.                    NGC is organized under the laws of Nevada and its exact
legal name is set forth in the opening paragraph of this ARSA, and NGC sometimes
operates under the assumed name “Nevada Gold”;

 

9.                    CGC is organized under the laws of Nevada and its exact
legal name is set forth in the opening paragraph of this ARSA;

 

Page 6 of 19

 

 

10.                    CGE is organized under the laws of Colorado and its exact
legal name is set forth in the opening paragraph of this ARSA, and CGE also
operates under the assumed name “Colorado Grande Casino”;

 

11.                    GMD is organized under the laws of Colorado and its exact
legal name is set forth in the opening paragraph of this ARSA;

 

12.                    NGBVR is organized under the laws of Nevada and its exact
legal name is set forth in the opening paragraph of this ARSA; and

 

13.                    the NGC Parties do not conduct business under any other
names than those under which they were organized and the assumed names
identified above.

 

The representations set forth in items 1 through 13 of this Section shall be
deemed given again whenever any of the NGC Parties delivers additional
Collateral that may be required by this ARSA.

 

B.                    Covenants. The NGC Parties covenant to do the following:

 

1.                    deliver to Rogers and/or her designated agent any
certificates or instruments that represent their interest in the ownership
interests provided as Collateral, to notify any entity represented within the
Collateral that a security interest has been granted to Rogers, to obtain
consent from each entity requiring consent that a security interest has been
granted to Rogers, and to comply with any additional notice, consent,
acknowledgement, waiver, or agreement requirements that may be set forth in the
Schedule or in the respective entity’s governing documents;

 

2.                    from time to time promptly execute and deliver to Rogers
all other assignments, certificates, proxies, entitlement orders, supplemental
writings, and financing statements, and do all other acts and things that Rogers
may reasonably request in order to evidence the assignment and perfect and
enforce the Security Interest granted in this ARSA;

 

3.                    promptly furnish to Rogers or her attorney or agent with
any and all information or writings that Rogers or her attorney or agent may
reasonably request concerning the Collateral;

 

4.                    promptly notify Rogers and her attorney of any claim,
action, or proceeding affecting the Collateral or any part of the Collateral,
and at the request of Rogers, appear in and defend, at their own expense, the
action or proceeding;

 

5.                    notify Rogers and her attorney immediately if either of
them becomes aware of the occurrence of any event, fact, or condition that could
become an Event of Default under the Loan Documents (or any Note issued pursuant
to the Loan Documents);

 

Page 7 of 19

 

 

6.                    if an event of default occurs, then the NGC Parties shall,
jointly and severally, promptly pay to Rogers the amount of all court costs,
actual attorney’s fees, and expenses of litigation incurred by Rogers in
enforcing the Loan Documents;

 

7.                    if an Event of Default occurs and continues, promptly
deliver all proceeds constituting part of the Collateral to Rogers as and when
first received by any of the NGC Parties; and

 

8.                    not attempt to or actually sell, assign, or transfer the
Collateral or the lien created by this ARSA, nor create any other lien or
security interest in, or otherwise encumber any of the Collateral, nor permit
any of the Collateral to be or become subject to any financing statement, lien,
attachment, execution, sequestration, or other legal or equitable process, nor
any lien or encumbrance of any kind other than as permitted by this ARSA.

 

C.                    Additional Liens. The NGC Parties all expressly agree that
they must comply with all of the following provisions before it may grant an
effective second or other lien on the Collateral:

 

1.                    Any second or other lien given on the Collateral must be
made expressly subordinate to Rogers’ lien. The NGC Party granting the lien
shall ensure that the paperwork documenting the transaction with the second or
other lienholder properly notifies the second and/or other lienholder of the
existence of Rogers’ first lien and that the second and any other lienholder
clearly acknowledges Rogers’ existence and status as first lienholder on all of
the Collateral and that the subsequent lienholder’s debt and security interest
is fully and completely subordinated to Rogers.

 

2.                    The NGC Party granting the lien shall ensure that the
paperwork documenting the transaction with the second and any other lienholder
clearly instructs the second and any other lienholder that it may not even
attempt to collect or execute on the Collateral without first ensuring that the
entire first lien balance is paid in full and all loan or credit transactions
between NGC and Rogers are completely terminated and are no longer in effect.
The second and any other lienholder must be required to give notice of any
default related to the subordinated lien to NGC and Rogers concurrently before
the second or any other lienholder may exercise any collection efforts against
the Collateral.

 

3.                    NGC shall defend, at its own expense, against any claims
by any lienholders other than Rogers against the Collateral.

 

4.                    NGC shall keep Rogers’ counsel informed of the status of
any second and any other lien granted by any of the NGC Parties and of any
default or alleged default by any of the NGC Parties on the transaction secured
in whole or in part by the second and/or other lien, and shall reimburse Rogers
for any and all actual attorney’s fees, court costs, and expenses incurred by
Rogers that Rogers or her counsel deemed necessary to protect the Collateral
within thirty days after the submission of an invoice for the fees or expenses
to NGC by Rogers’ counsel.

 

Page 8 of 19

 

 

5.                    The NGC Parties shall provide Rogers’ counsel with
fully-executed copies of all documents related to any transaction giving any
third party a second or other lien on any or all of the Collateral within three
business days of the last signature date on the transaction or the date the
transaction is funded, whichever is earlier.

 

D.                    Perfection; Protection of Collateral; Indemnification. The
NGC Parties shall cause the execution of any instrument reasonably necessary to
carry out the terms of and its Obligations under the Loan Documents and any
accompanying or related Promissory Note and/or Security Instrument. NGC shall
cause any entity in which it has the right or power to produce an affirmative
and effective act to execute guarantees, notes, and security instruments as
reasonably necessary to carry out the provisions of the Loan Documents and to
ensure the broadest and most effective security for Rogers for all funds loaned
to NGC by Rogers. NGC shall bear the cost of perfection of all Security
Interests granted under this ARSA in any applicable or desirous jurisdiction as
necessary to protect Rogers, and, in addition, as may be directed by Rogers or
her attorney in her sole and exclusive discretion. NGC shall be the guarantor of
the perfection of Security Interests under this ARSA and no failure on the part
of Rogers to perfect shall inure to the benefit of NGC or any assignee, holder,
or trustee in bankruptcy as any failure of this type shall be deemed the fault
and to the prejudice of NGC and its estate. The NGC Parties shall execute any
and all documents reasonably necessary to carry out the provisions of all of the
Loan Documents and/or any Note or Security Instrument executed pursuant to the
Loan Documents. NGC shall pay all costs and all actual attorney’s fees incurred
by Rogers in connection with any of Rogers’ loans to NGC, the Loan Documents,
the execution of any documents under it, and the perfection of any Security
Interests under it within thirty days of presentation to it of these charges.
The NGC Parties also agree that they will use their best efforts to protect
their respective items of Collateral; to prevent any loss, theft, substantial
damage, destruction, sale, or encumbrance to or of any of their respective items
of Collateral; and to defend against any actual or attempted levy, seizure, or
attachment of or on any of their respective items of Collateral.

 

In the event Rogers finds it necessary to take action to protect the Collateral
against the actions of third parties or against any wrongful conduct of any of
the NGC Parties, or in the event that Rogers finds any failure by any of the NGC
Parties to use their best efforts to protect their respective Collateral, the
NGC Parties all agree that they shall indemnify Rogers for any and all actual
attorney’s fees, court costs, and any and all other expenses incurred in her
efforts to protect the Collateral. NGC understands and agrees that it shall
promptly ensure payment to Rogers for any and all of these expenses and shall do
so, from time to time, as reasonably necessary to fund and maintain the
litigation so that Rogers shall not be required to expend her own funds on this
litigation while pending. In no event shall these attorney’s fees and expenses
be paid later than thirty days after the date on which they are submitted to
NGC. Submission of fee statements by Rogers to NGC for any provision under this
ARSA constitutes submission to all of the NGC Parties.

 

Page 9 of 19

 

 



IV. Effects of and Remedies for an Event of Default





 

A.                    Notice of Default. Rogers is not required to provide any
of the NGC Parties with any notice whatsoever of any Default by NGC or any
failure of NGC to timely make any principal payment when due, save and except
that Rogers must give notice to NGC only of a late interest payment before that
late payment is deemed a Default as described in the Loan Documents or in any
other applicable loan document. However, failure by Rogers to give notice of any
late interest payment to NGC does not relieve NGC of its obligation to make the
payment or of the application of the default interest rate upon the failure to
timely make the interest payment as provided in the Loan Documents.

 

B.                    Adjustments and Distributions. If an Event of Default has
occurred and continues, all payments and distributions of any nature pertaining
to the Collateral shall be delivered to Rogers to be applied toward payment of
the Obligations. If any of the Collateral is converted into another type of
property or if any money or other proceeds are paid or delivered to or for
credit to the account of any of the NGC Parties as a result of that party’s
rights in the Collateral, all of that property, money, and other proceeds are
part of the Collateral. After an Event of Default, the NGC Parties will
immediately pay and deliver all property, money, and other proceeds of
Collateral that they have or have received to Rogers, and the NGC Parties shall
take all other steps necessary to ensure Rogers has control over the Collateral.
In this event, and if Rogers so requests, the NGC Parties will promptly endorse
or assign all other property and proceeds that are included in the Collateral to
Rogers and deliver to Rogers all proceeds that require perfection by possession
under the UCC and that Rogers does not already have. If any of this property
requires any additional security agreement, financing statement, or other
writing to create or perfect a security interest in favor of Rogers, the NGC
Parties shall promptly execute and deliver or cause to be executed and delivered
to Rogers any document or instrument Rogers deems is reasonably necessary or
proper for those purposes. Rogers shall not be liable for any error, omission,
or delay occurring in the settlement, collection, or payment related to the
Collateral or of any property or instrument received pursuant to this ARSA.

 

C.                    Remedies. If an Event of Default occurs and continues, in
addition to any other rights and remedies that Rogers may have under this ARSA,
under the UCC, or otherwise, Rogers may, to the extent permitted by applicable
law and at her discretion, and without notice to any of the NGC Parties except
as specifically provided, take any one or more of the following actions without
liability except to account for property actually received by her, and all of
the NGC Parties agree that it is commercially reasonable for Rogers, in her sole
discretion, to do any of the following:

1.                    receive the income, property, and other distributions
related to the Collateral and hold them or apply them to the Obligations in any
order selected by Rogers;

 

2.                    exchange any of the Collateral for other property upon a
reorganization, dissolution, or other readjustment and, in connection with the
exchange, deposit any of the Collateral with any committee or depository upon
any terms that Rogers may determine;

 

Page 10 of 19

 

 

3.                    in her name, or in the name of the respective NGC Party,
demand, sue for, collect, or receive any money or property at any time payable
with respect to any of the Collateral and, in connection with these efforts,
endorse notes, checks, drafts, money orders, and other instruments in the name
of the respective NGC Party, as applicable;

 

4.                    apply any cash held as Collateral to the Obligations and
reduce her claim to judgment or foreclose or otherwise enforce the Security
Interest, in whole or in part, by any available procedure;

 

5.                    make any compromise or settlement deemed advisable with
respect to any of the Collateral;

 

6.                    renew, extend, or otherwise change the terms and
conditions of any of the Collateral or the Obligations;

 

7.                    take or release any other collateral as security for any
of the Collateral or the Obligations;

 

8.                    add or release any guarantor, endorser, surety, or other
party to any of the Collateral or the Obligations;

 

9.                    without demanding performance or making any other demand,
advertisement, or notice of any kind (except the notice specified in the Loan
Documents for the late payment of interest, and the notice specified below of
public sale or private sale if required under the UCC) to or upon the NGC
Parties, or upon any other person (all of which are, to the extent permitted by
law, expressly waived), immediately convert the Collateral or any part of it
into cash, and sell or otherwise dispose of or, if appropriate, issue
entitlement orders with respect to, or deliver the Collateral or any part of it
or interest in it in one or more parcels at public or private sale or sales at
Rogers̓ office or elsewhere, at any price and on any terms (including, without
limitation, a requirement that any purchaser of any of the Collateral purchase
the Collateral for investment without any intention to make any distribution of
it) that she deems best, for cash or on credit, or for future delivery without
assumption of any credit risk, with any purchaser to purchase the Collateral at
any sale free from any right of equity of redemption in the NGC Parties, and the
right of equity of redemption is expressly waived and released by the NGC
Parties;

 

10.                    request an appropriate court to appoint a receiver for
the Collateral, or any part of it, and the NGC Parties, by their execution of
this ARSA, all consent to the appointment of a receiver; and

 

11.                    exercise any other rights she may have under this ARSA,
under the UCC, or otherwise.

 

Page 11 of 19

 

 

D.                    Notification of Sale. Reasonable notification of the time
and place of any public or private sale or disposition of the Collateral shall
be sent to NGC and to any other person or entity entitled under law to notice;
provided that if any of the Collateral threatens to decline speedily in value or
is of the type customarily sold on a recognized market, Rogers may sell, issue
entitlement orders, or otherwise dispose of the Collateral without notification,
advertisement, or other notice of any kind. The NGC Parties all agree that
notice sent or given not less than seven calendar days prior to the taking of
the action to which the notice relates is reasonable notice for purposes of this
Section. The sale of any part of the Collateral shall not exhaust Rogers̓ power
of disposition of any of the remaining Collateral. Rogers is under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges, or
options expressly or implicitly granted to Rogers in this ARSA, and Rogers is
not responsible for any failure to do so or delay in so doing.

 

E.                    Enforcement of Rights. The NGC Parties all agree that it
is commercially reasonable for Rogers to exercise her rights related to the
Collateral in any manner and in any order Rogers may determine. Nothing
contained in this ARSA requires Rogers to sell all or any part of the Collateral
or to collect, or attempt to collect, any sum payable by reason of the
Collateral before Rogers may assert liability and collect the Obligations, nor
is Rogers obligated to attempt to collect the Obligations before selling all or
any part of the Collateral. Rogers may, without foreclosing on the Collateral,
collect and otherwise enforce on the Collateral or any proceeds of any
Collateral all amounts owing under the Loan Documents (and/or under any Note or
Security Instrument issued pursuant to the Loan Documents) or otherwise enforce
any or all of the NGC Parties’ or Rogers̓ rights under the Loan Documents or in
any of the Collateral and apply those collections as provided in this ARSA, or
she may foreclose on the Collateral. Rogers may hold funds as additional
Collateral or may, at her discretion, apply them to the Obligations. Rogers may
attempt to collect from any person liable to any of the NGC Parties to deliver
any proceeds related to the Collateral, by suit or otherwise, any sums due and
to otherwise to enforce that NGC Party’s rights regarding those proceeds.

 

F.                    Power of Attorney. The NGC Parties all appoint Rogers (and
her successors and assigns) as their respective attorney-in-fact (without
requiring her to act in that capacity), with full power of substitution, to do
any act that any of the NGC Parties is obligated to do by this ARSA, including
but not limited to the power to do the following: (a) endorse the name of the
respective NGC Party on all checks, drafts, money orders, or other instruments
for the payment of monies that are payable to that NGC Party and constitute
collections of the Collateral; (b) execute in the name of the NGC Parties any
schedules, assignments, instruments, documents, financing statements,
applications for registration, and other papers to perfect, preserve, or enforce
the Security Interest; (c) exercise all rights of the NGC Parties in their
respective items of Collateral, save and except the NGC Parties’ voting rights,
which pass to Rogers only after an Event of Default has occurred and has not
been timely cured by NGC; (d) make collections and execute all papers and
instruments and do all other things it deems appropriate to preserve and protect
the Collateral and to protect Rogers̓ interest in the Collateral; (e) release
any party liable on the Collateral and to give receipts and acquittances and
compromise disputes related to the Collateral; (f) release security for any
Collateral; (g) make withdrawals from deposit accounts and other accounts with
any financial institution, wherever located, into which proceeds from the
Collateral may have been deposited and to apply those funds to the payment of
the Obligations; and (h) do all acts and things and execute all documents in the
name of any of the NGC Parties or otherwise, that Rogers reasonably deems are
necessary, proper, and convenient in connection with the preservation,
perfection, and enforcement of her rights under this ARSA. Rogers is required to
execute this Power of Attorney only for purposes proper under this ARSA, the
Loan Documents, and any Notes executed pursuant to this ARSA for her benefit and
she shall owe no other duty as agent when exercising these powers.

 

Page 12 of 19

 

 

All persons dealing with Rogers shall be fully protected in treating the powers
and authorities conferred by this Section as continuing in full force and effect
until advised by Rogers that all Obligations are finally paid. The powers and
authority granted pursuant to this ARSA are made for valuable consideration, are
coupled with an interest, are irrevocable and non-terminable so long as any part
of the Obligations is unpaid, and until NGC has fully and finally complied with
all of the Obligations. These Powers of Attorney are durable and they shall not
be affected by any act of any of the NGC Parties or any other person or entity
or by operation of law, including, without limitation, the dissolution, death,
disability, or incompetency of any person or entity. Rogers agrees she will not
exercise her powers as attorney-in-fact until an Event of Default occurs.

 



V. Default





 

A.                    NGC will be in default of this ARSA, the Loan Documents,
and of each and every Note and Security Instrument executed pursuant to the Loan
Documents if NGC fails in its performance of any duty imposed on it in the Loan
Documents, or if any of the following happens (“Default” or “Event of Default”):

 

1.                    NGC fails to timely make any principal payment at
maturity;

 

2.                    any of the NGC Parties receives any full or partial
payment on any loan that is part of the Collateral and that payment is not
delivered to Rogers within five business days of its receipt;

 

3.                    any of the NGC Parties attempts to sell or transfer or to
allow a lien on any ownership interest that is part of the Collateral without
Rogers’ express written consent or compliance with the provisions of Section
III(C) above;

 

4.                    subject to the exceptions expressly stated in this ARSA,
if GMD, CGC, CGE, or NGBVR sells or transfers any ownership interest in that
particular entity or any right to receive money held by that particular entity
and the proceeds of that sale are not delivered to Rogers within five business
days of the receipt of any part of the proceeds;

 

5.                    Rogers does not receive an interest payment on or before
the fifth day after Rogers gives notice to NGC of the late payment;

 

6.                    NGC defaults under any loan, extension of credit, security
agreement, purchase or sales agreement, contractual obligation, or any agreement
in favor of any creditor or person (as “default” is defined in that instrument
and after giving effect to all applicable cure periods) and that default results
in NGC owing, through default and/or acceleration, an amount in excess of
$500,000.00.

 

7.                    NGC fails to timely comply with the Obligations (other
than those Obligations specifically identified in this Section);

 

Page 13 of 19

 

 

8.                    Any of the NGC Parties breaches any covenant,
representation, or warranty in the Loan Documents or in any other Note or
Security Instrument executed pursuant to or incorporated by reference into any
of the Loan Documents, and the breaching party does not cure that breach within
thirty days after the breach, and the NGC Parties agree to give Rogers prompt
notice of any breach under this provision;

 

9.                    Any of the NGC Parties makes an assignment for the benefit
of creditors, files for bankruptcy protection, is adjudicated insolvent, a
receiver is appointed for any wholly or partially owned entity in which NGC is a
member, partner, shareholder, or equitable holder of any type, or any
involuntary proceeding is commenced against any of the NGC Parties under any
bankruptcy or insolvency laws and that involuntary proceeding is not dismissed
within sixty days after it is filed; and/or

 

10.                    a final, non-appealable judgment in litigation or
arbitration is entered against NGC where the total amount of the judgment,
including actual damages, pre- and post-judgment interest, attorney’s fees,
court costs, and/or punitive damage, exceeds $500,000.00.

 

B.                    If an Event or Default occurs, then Rogers shall have all
of the rights and remedies available to her under the law as well as all of
those set forth in each of the Loan Documents.

 



VI. Miscellaneous Provisions



 

A.                    Notices. Any and all notices or communications related in
any way to this Agreement may be given by certified mail with return receipt
requested, by receipted courier, by overnight delivery service, or by hand
delivery and sent to the persons at the addresses set forth for each party
below, or they may be given by facsimile transmission or by e-mail transmission
if the intended recipient has affirmatively stated that notice may be delivered
by facsimile or e-mail and the intended recipient has provided a valid facsimile
number and/or e-mail address. Any notice delivered by facsimile or e-mail sent
or for which a return receipt is received at any time before 5:00 p.m. on a
business day shall be deemed to be delivered on that date. Any facsimile or
e-mail notice not received by 5:00 p.m. on a business day shall be deemed to be
received on the first following business day.

  



  Notices to NGC:   with a copy sent contemporaneously to:           Robert B.
Sturges, CEO   Branko Milosevic, Corporate Counsel   Nevada Gold & Casinos, Inc.
  Nevada Gold & Casinos, Inc.   50 Briar Hollow Lane, Suite 500W   50 Briar
Hollow Lane, Suite 500W   Houston, Texas  77027-9304   Houston, Texas 
77027-9304   Facsimile number:  (713) 621-6919   Facsimile number:  (713)
296-5070   E-mail:  RSturges@NevadaGold.com   E-mail: BMilosevic@NevadaGold.com
  Notice may be delivered by facsimile or   Notice may be delivered by facsimile
or   e-mail with proof of receipt.   e-mail with proof of receipt.

 

Page 14 of 19

 

 

  Notices to Rogers:           Mrs. Louise H. Rogers     2512 Alta Mira    
Tyler, Texas 75701-7301           with copies sent contemporaneously to:        
  Sharon E. Conway                            and W. Michael Robertson  
Attorney at Law 5120 Woodway Drive, Suite 9029   2441 High Timbers, Suite 410
Houston, Texas  77056   The Woodlands, Texas  77380-1052 Facsimile number: 
(713) 624-4001   Facsimile number:  (281) 754-4685 Notice may be delivered by
facsimile   E-mail address:  SConway@SConwayLaw.com with proof of receipt.  
Notice may be delivered by facsimile or     e-mail with proof of receipt.  

 

NGC understands and agrees that any notice given or attempted to be given by it
to Rogers is not effective unless the notice was contemporaneously provided to
all other persons identified above or subsequently identified to NGC by Rogers
and shall be deemed to have been given to Rogers upon providing notice to Ms.
Conway and Mr. Robertson as set forth above. Any of the above contact
information or designated representatives for the purpose of notice may be
changed by a party or an authorized representative of a party providing written
notice in the manner set forth above to the other party, and the new contact
information or representative will then become effective. For all purposes under
this Agreement, any notice given by Ms. Conway or Mr. Robertson (or other any
other legal counsel or financial advisor designated by Rogers) on behalf of
Rogers shall constitute notice by Rogers.

 

B.                    Duties of Rogers. Rogers̓ duty regarding the Collateral at
any time prior to full and final payment of all of the Obligations is solely to
use reasonable care in the custody and preservation of the Collateral. Rogers is
deemed to have exercised reasonable care in the custody and preservation of the
Collateral if the Collateral is accorded treatment substantially equal to that
which Rogers accords her own property. Rogers has no responsibility for
ascertaining or taking action with respect to fixing or preserving rights
against prior parties to the Collateral, calls, conversions, exchanges,
maturities, tenders, or other matters relative to any Collateral or for
informing any of the NGC Parties of these matters regardless of whether Rogers
has or is deemed to have any knowledge of these matters. Rogers is not required
to take any steps necessary to preserve any rights in the Collateral against
prior parties or to protect, perfect, preserve, or maintain any Security
Interest given to secure the Collateral. Rogers is not liable for her failure to
use due diligence in the collection of the Obligations, or for her failure to
give notice to NGC of default in the payment of the Obligations, or in the
payment of or upon any security, whether pledged under this ARSA or otherwise,
nor for a decline in the market value of the Collateral.

 

C.                    Indemnification. The NGC Parties all agree to indemnify
and to hold Rogers harmless, in the absence of Rogers̓ gross negligence or
willful misconduct, from and against any loss, claim, demand, or expense
(including attorney̓s fees) by reason of, or in any manner related to, the
Collateral or the foreclosure, sale, or other disposition and subsequent
ownership of any part of the Collateral, including but not limited to any claim
that may arise because of any alleged breach of warranty concerning the
Collateral.

 

Page 15 of 19

 

 

D.                    Expenses. If an Event of Default under the Loan Documents
or any Note or Security Instrument issued pursuant to or incorporated by
reference into the Loan Documents occurs, NGC shall promptly pay, upon demand,
any and all actual attorney’s fees and out-of-pocket expenses incurred by Rogers
related to the Event of Default to the extent permitted by applicable law, but
in no event shall these attorney’s fees and expenses be paid later than thirty
days after the date on which they are submitted to NGC. Additionally, NGC shall
promptly pay all costs, expenses, taxes, assessments, insurance premiums, court
costs, actual attorney̓s fees, expenses of litigation, expenses of sales, and
other similar and related expenses incurred by Rogers that relate in any way to
her loans to NGC, regardless of whether they are incurred before or after the
occurrence of an Event of Default or incurred in connection with the perfection,
preservation, or defense of the Security Interest, or the custody, protection,
collection, repossession, enforcement, or sale of the Collateral. All of these
expenses shall become part of the Obligations and shall bear interest at the
Default Rate (as defined in the Loan Documents) from the date paid or incurred
by Rogers or her attorney until paid by NGC.

 

E.                    Financing Statement. The NGC Parties all authorize Rogers
to file financing statements (and, if necessary or appropriate, sign the
respective NGC Party’s name on financing statements to authenticate them)
describing the Collateral. Rogers shall be entitled, but not required, to file
financing statements describing the assets as set forth above and to attach a
copy of the Schedule to the financing statement. A carbon, photographic, or
other reproduction of this ARSA or a financing statement describing the
Collateral with the attached Schedule shall be sufficient as a financing
statement to the full extent permitted by applicable law.

 

F.                    Further Assurances. The NGC Parties all agree to execute
all other documents and instruments reasonably requested by Rogers or her
attorney to effectuate the intent of this ARSA upon written request by Rogers or
her attorney after the date of this ARSA.

 

G.                    Amendment and Written Waiver. No waiver, modification, or
alteration of any provision of this ARSA, nor consent to any departure from the
terms of it or from the terms of any other document, shall be effective unless
it is in writing and signed by the respective NGC Party(ies) intended to be
bound and Rogers, and any executed waiver shall be effective only for the
specific purpose and in the specific instance set forth in that document. Any
document purporting to amend or modify this ARSA shall be of no force or effect
unless the document expressly states that it is intended to amend or modify the
ARSA and it is signed by Rogers and the respective NGC Party(ies) intended to be
bound by the modification. No waiver by Rogers of any Event of Default shall be
deemed to be a waiver of any other or subsequent Event of Default nor shall the
waiver be deemed to be a continuing waiver.

 

H.                    Benefit. This ARSA is binding upon and inures to the
benefit of the NGC Parties as indicated and of Rogers, and their respective
heirs, legal representatives, successors, and assigns, provided that none of the
NGC Parties may assign any rights, powers, duties, or obligations under this
ARSA without the prior written consent of Rogers.

 

Page 16 of 19

 

 

I.                    Remedies Cumulative. All rights and remedies of Rogers
under this ARSA are cumulative of each other and of every other right or remedy
that Rogers may otherwise have at law or in equity or under any other document
for the enforcement of the Security Interest or the enforcement of any duties of
NGC or any other party liable regarding the Obligations. The exercise by Rogers
of one or more rights or remedies shall not in any way affect her right to
exercise any of her other rights or remedies, or to subsequently exercise the
same rights or remedies in the future.

 

J.                    Course of Dealing. No course of dealing between NGC and
Rogers, nor any failure or delay by Rogers in exercising any of her rights,
powers, or privileges under the Loan Documents shall operate as a waiver of any
of Rogers’ rights, powers, or privileges; nor shall any single or partial
exercise of any right, power, or privilege under the Loan Documents preclude any
other or further exercise of that right, power, or privilege or the exercise of
any other right, power or privilege.

 

K.                    Severability. The invalidity of any one or more phrases,
sentences, clauses, paragraphs, or sections of this ARSA shall not affect the
remaining portions of this ARSA. If any one or more of the phrases, sentences,
clauses, paragraphs, or sections contained in this ARSA are invalid, or operate
to render this ARSA invalid, then this ARSA shall be construed as if the invalid
phrase or phrases, sentence or sentences, clause or clauses, paragraph or
paragraphs, or section or sections had not been inserted.

 

L.                    Satisfaction of Obligations. Upon the full and final
satisfaction of all of the Obligations, as determined by Rogers, this ARSA shall
terminate, and Rogers shall deliver to NGC, at NGC’s expense, the Collateral
remaining in her possession that has not been sold or otherwise applied pursuant
to this ARSA, and Rogers shall provide any other termination statements
reasonably required by the respective NGC Party, also at its expense.

 

M.                    Governing Law. The substantive laws of the State of Texas
govern the validity, construction, enforcement, and interpretation of this ARSA
without regard to any conflict of laws provisions. This ARSA is performable in
Montgomery County, Texas.

 

N.                    Controlling Document. To the extent that this ARSA
conflicts with or is in any way incompatible with any of the other Loan
Documents or any other loan document or instrument concerning the Obligations
that involves any loan of funds by Rogers to NGC, this ARSA shall control over
any other document, and if this ARSA does not address an issue, then each other
loan document executed by Rogers shall control to the extent that it deals most
specifically with an issue.

 

O.                    Incorporation of Other Documents. The Parties agree that
the Loan Documents are all incorporated by reference in this ARSA for all
purposes as if fully set forth at length.

 

The parties have executed this instrument to be effective as of May 25, 2012.

 

Page 17 of 19

 

 

Maker:         Nevada Gold & Casinos, Inc.         By: /s/ Robert B. Sturges    
Robert B. Sturges, Chief Executive Officer          

Other Pledging Parties:

 

Gold Mountain Development, L.L.C.   CGC Holdings, L.L.C., by and through its
sole member, Nevada Gold & Casinos, Inc.             By: /s/ Robert B. Sturges  
By: /s/ Robert B. Sturges   Robert B. Sturges, Manager   Robert B. Sturges, CEO
              Date of Signature:             May 24, 2012 Date of Signature:
        May 24, 2012

 

[Signatures continue on next page.]

 



April 2012 Amended and Restated Security Agreement   NGC-Rogers/May 25, 2012
RBS_________     LHR_________



 

Page 18 of 19

 

 



Colorado Grande Enterprises, Inc.   Nevada Gold BVR, L.L.C.           By: /s/
Robert B. Sturges   By: /s/ Robert B. Sturges   Robert B. Sturges, President    
Robert B. Sturges, Manager             Date of Signature:      May 24, 2012  
Date of Signature:     May 24, 2012              

 

Secured Party:           /s/ Louise H. Rogers   Date of Signature:      May 22,
2012 Louise H. Rogers, as her Separate Property     2512 Alta Mira     Tyler,
Texas  75701-7301      

  

Page 19 of 19

 



  

Amended Schedule of Collateral, Notes, Security Interests, and Ownership
Interests

May 25, 2012

 

This Amended Schedule of Collateral, Notes, Security Interests, and Ownership
Interests is created and executed pursuant to the terms of the January 2006
Security Agreement (the “Security Agreement”) entered into by and between Nevada
Gold & Casinos, Inc., as Maker (“NGC”), and Louise H. Rogers as the Holder and
Secured Party (“Rogers”), as amended and restated in the May 2012 Amended and
Restated Security Agreement effective as of May 25, 2012 (the “ARSA”). This
Amended Schedule is dated below and is deemed to amend and replace any existing
schedules of collateral between the Parties dated prior to the date of this
Schedule. This Schedule sets forth property of NGC and its related and affiliate
entities, namely, Gold Mountain Development, L.L.C. (“GMD”), CGC Holdings,
L.L.C. (“CGC”), Colorado Grande Enterprises, Inc. (“CGE”), and Nevada Gold BVR,
L.L.C. (“NGBVR”), all of which have granted, and by this Schedule do grant, to
Rogers a security interest according to the terms of the ARSA and pursuant to
applicable Commercial Pledge Agreements as additional collateral to secure the
payment of the Third Amended and Restated Promissory Note between Rogers and NGC
dated May 25, 2012, in the original principal sum of $4,000,000.00 (the “Note”),
together with all Notes, Guarantees, and other security instruments related to
the Note. For property that is held or owned by a person or entity other than
NGC, that party is identified by the term “DEBTOR” and its company abbreviation.
All of the terms and conditions of the ARSA are incorporated in this Schedule by
reference for all purposes as though fully set forth at length. NGC, GMD, CGC,
CGE, and NGBVR all authorize Rogers to file, in paper or by electronic means,
all UCC-1s and other appropriate forms to give notice of and to perfect the
security interests represented in this Schedule in any and every jurisdiction in
which Rogers deems it appropriate to file.

 

Column headings in the Schedule below have the following meanings:

 

Party – entries in this column: “NGC” – denotes that Nevada Gold & Casinos,
Inc., as Maker, is granting a security interest in the collateral described
pursuant to the ARSA: “DEBTOR” – denotes that a third party entity or person is
granting a security interest in the described collateral pursuant to the terms
of a Guaranty and a Commercial Pledge Agreement both executed pursuant to the
terms of the ARSA. That third party is further identified by its company
abbreviation set forth above.

 

Description of Collateral – entries in this column describe the property that is
being pledged as security by that Party.

 

Type of Interest Pledged – entries in this column denote the nature of the
property being pledged.

 

Required Consents – entries in this column denote the waiver or consents
required of a third party whose ownership interest have been pledged and
described under Description of Collateral that must be obtained by NGC for the
benefit of Rogers in order to comply with the requirements of the ARSA for the
creation of effective and enforceable security interests in the collateral. If
this requirement does not appear in this Schedule, then Rogers shall be deemed
to have accepted the collateral as represented in this Schedule as sufficient
without further waivers until and unless Rogers subsequently demands additional
waivers or consents pursuant to the provisions of the ARSA.

 

Page 1 of 5

 

 



Party Description of Collateral

Type of Interest

Pledged

Required Consents NGC 100% ownership interest in CGC Holdings, L.L.C. LLC
Membership See F.N. 1

DEBTOR

(CGC)

All assets of CGC, including but not limited to furniture, fixtures, equipment
(including but not limited to machinery, furniture, fixtures, manufacturing
equipment, shop equipment, office equipment, parts, and tools, wherever
located), inventory, cash, accounts, accounts receivable, contract rights,
chattel paper, promissory notes, securities, and general intangibles (including
but not limited to all copyrights, trademarks, service marks, patents,
inventions, trade secrets, exclusive licenses, processes, systems, and
goodwill), any and all after-acquired property, and any and all proceeds of any
of CGC’s assets that now exist or that are subsequently acquired All assets See
F.N. 1 NGC and DEBTOR (CGC) 100% ownership interest in Colorado Grande
Enterprises, Inc. Common Stock See F.N. 1 DEBTOR (CGE) All of the following
assets of CGE, including but not limited to furniture, fixtures, equipment
(including but not limited to machinery, furniture, fixtures, manufacturing
equipment, shop equipment, office equipment, parts, and tools, wherever
located), inventory, cash, income, earnings, distributions, accounts, accounts
receivable, contract rights, chattel paper, promissory notes, securities, and
general intangibles (including but not limited to all copyrights, trademarks,
service marks, patents, inventions, trade secrets, exclusive licenses,
processes, systems, and goodwill), proceeds of any of these items, any and all
after-acquired property, and any and all proceeds of any of CGE’s assets that
now exist or that are subsequently acquired, but expressly excluding any and all
assets to be sold to G Investments, LLC (“GI”), pursuant to the Asset Purchase
Agreement dated November 23, 2011, as amended (the “Asset Purchase Agreement”),
entered into between CGE, as seller, and GI, as purchaser. Effective as of the
date of the sale of the CGE’s assets to GI (the “CGE Sale”), Rogers expressly
consents to the sale of, and releases her security interest in, the Purchased
Assets (as this term is defined in the Asset Purchase Agreement). Rogers agrees
to file all relevant UCC-3 financing statements terminating her security
interest in the Purchased Assets on the date of the CGE Sale or as soon as
possible after being notified of the CGE Sale. Rogers agrees to file all
relevant UCC-3 financing statements terminating her security interest in the
Purchased Assets on the date of the CGE Sale or as soon as possible after being
notified of the CGE Sale. If the UCC-3 has not been filed within two business
days after the closing of the CGE Sale, CGE is authorized to file the UCC-3
using the language agreed to by Rogers’ counsel and counsel for CGE.
Notwithstanding the provisions of this section, effective as of the date of the
CGE Sale, Rogers shall retain her security interest in any proceeds from the
sale of the Purchased Assets obtained by CGE as a result of the CGE Sale,
including but not limited to any and all promissory notes, any and all security
agreements, any and all guarantees, and any and all rights and remedies of CGE
arising out of the sale and financing documents as well as the Asset Purchase
Agreement

Payee’s interest

 

See F.N. 1

 

  

Page 2 of 5

 

 

NGC Second lien on 100% ownership interest in NG Washington, L.L.C. LLC
Membership None NGC 100% ownership interest in Nevada Gold BVR, L.L.C. LLC
Membership None DEBTOR (NGBVR) All assets of NGBVR, including but not limited to
furniture, fixtures, equipment (including but not limited to machinery,
furniture, fixtures, manufacturing equipment, shop equipment, office equipment,
parts, and tools, wherever located), inventory, cash, accounts, accounts
receivable, contract rights, chattel paper, promissory notes, securities, and
general intangibles (including but not limited to all copyrights, trademarks,
service marks, patents, inventions, trade secrets, exclusive licenses,
processes, systems, and goodwill), any and all after-acquired property, and any
and all proceeds of any of NGBVR’s assets that now exist or that are
subsequently acquired All assets None DEBTOR (NGBVR) Contractual financial
obligation of B.V. Oro, L.L.C., to pay Nevada Gold BVR, L.L.C., the amount of
$4,000,000 dated November 25, 2008 Payee’s interest None DEBTOR (NGBVR) Nevada
Gold BVR, L.L.C.’s distributions from its 5% carried interest in the Class B
membership interest in Buena Vista Development Company, L.L.C. Distributions
from 5% carried interest None NGC Second lien on 100% interest in NG Washington,
L.L.C. LLC Membership See F.N. 2 NGC 100% ownership interest in Gold Mountain
Development, L.L.C. LLC Membership None DEBTOR (GMD) All assets of GMD,
including but not limited to furniture, fixtures, equipment (including but not
limited to machinery, furniture, fixtures, manufacturing equipment, shop
equipment, office equipment, parts, and tools, wherever located), inventory,
cash, accounts, accounts receivable, contract rights, chattel paper, promissory
notes, securities, and general intangibles (including but not limited to all
copyrights, trademarks, service marks, patents, inventions, trade secrets,
exclusive licenses, processes, systems, and goodwill), any and all
after-acquired property, and any and all proceeds of any of GMD’s assets that
now exist or that are subsequently acquired All assets None

DEBTOR

(GMD)

Deed of trust for all real property owned by Gold Mountain Development, L.L.C.,
and/or assignment of the proceeds of any sale of the GMD real property Deed of
trust in real property, NGC’s and DEBTOR’s interest in the proceeds from any
sale of the real property None

 



Page 3 of 5

 

 

F.N. 1: The pledge of the ownership interest in CGC Holdings, L.L.C., and
Colorado Grande Enterprises, Inc., subjects Rogers to the jurisdiction of the
gaming authorities of the State of Colorado and Rogers may be required to submit
background information to these gaming authorities for purposes of determining
her suitability for ownership. Any transfer of the ownership interest in CGC
Holdings, L.L.C., or Colorado Grande Enterprises, Inc., will subject the
transferee to the jurisdiction of the gaming authorities of the State of
Colorado, and the transferee may be required to obtain gaming licenses from
these authorities.

 

F.N. 2: Rogers’ interest in NGC’s Membership Interest in NG Washington, L.L.C.,
is a second lien and is expressly subordinated only to the first lien security
interest held in this asset by Wells Fargo Gaming Capital, LLC, acting in its
capacity as administrative agent for certain lenders pursuant to that certain
Credit Agreement dated May 25, 2012. Rogers acknowledges that any transfer of
the Membership Interest of NG Washington, L.L.C., through foreclosure or
otherwise, will subject the transferee to the jurisdiction of the gaming
authorities of the State of Washington, and the transferee may be required to
obtain gaming licenses or suitability findings from these authorities.

 

Executed to be effective as of May 25, 2012, expressly contingent upon the
occurrence of all conditions precedent set forth in the Amendment to the July
2009 Amended and Restated Security Agreement and Schedule of Collateral between
Rogers and NGC dated to be effective as of May 25, 2012, which is incorporated
by reference in this Schedule for all purposes.

 

Maker:

 

Nevada Gold & Casinos, Inc.

 

By: /s/ Robert B. Sturges   May 24, 2012   Robert B. Sturges, Chief Executive
Officer   Date of Signature

 

Guarantors:

 

Gold Mountain Development, L.L.C.   CGC Holdings, L.L.C., by and through its
sole       member, Nevada Gold & Casinos, Inc.           By: /s/ Robert B.
Sturges   By: /s/ Robert B. Sturges   Robert B. Sturges, Manager     Robert B.
Sturges, CEO             Date of Signature:  May 24, 2012   Date of Signature:
May 24, 2012

 

Colorado Grande Enterprises, Inc.   Nevada Gold BVR, L.L.C.           By: /s/
Robert B. Sturges   By: /s/ Robert B. Sturges   Robert B. Sturges, President    
Robert B. Sturges, Manager             Date of Signature: May 25, 2012   Date of
Signature: May 25, 2012

 

[Holder/Payee’s signature follow on next page.]

 

Page 4 of 5

 

 

Holder/Payee’s Consent to Amendment:

 

/s/ Louise H. Rogers   May 22, 2012 Louise H. Rogers   Date of Signature

 



Page 5 of 5

